WIEAND, Judge,
concurring and dissenting:
During the period prior to court approval of the settlement agreement, Mt. Lebanon Federal Savings and Loan Association gave each mortgagor whose indebtedness did not exceed 80% of the appraised value of the residence pledged as security the choice of maintaining an escrow deposit for real estate taxes and insurance premiums or of paying such taxes and insurance premiums themselves. I agree with the trial judge’s opinion that this practice was consistent with the option contained in Section 3.03(c) of the settlement agreement. Therefore, I would not require Mt. Lebanon to pay interest on funds which mortgagors had knowingly and voluntarily elected to pay in escrow to Mt. Lebanon during the pendency of proceedings to obtain court approval of the settlement agreement. It follows that I must respectfully dissent from that portion of the opinion of a majority of this Court which directs Mt. Lebanon to pay interest on such escrowed amounts at the rate of 2% per month.
I agree with the majority that Mt. Lebanon failed to comply strictly with the mandate of the settlement agreement following court approval thereof. Therefore, it was properly ordered to proceed as set forth in the agreement to return escrow deposits and pay interest thereon at the- rate of 6% per annum unless mortgagors had directed otherwise in writing. The effect of the court’s order, however, should *401be limited to those mortgagors whose escrow accounts were continued by the bank without prior, express, written authorization to do so from the mortgagors.